DETAILED ACTION
Examiner’s Comments
This corrected notice of allowability is in response to applicant’s IDS filed 8/8/2022 which presented new prior art reading over the previously allowed claims.
All matters of form have been remedied via the Examiner’s amendment below as applicant has agreed to combine allowable subject matter with their respective base claims which now places the application in condition for allowance over the newly prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan McPhee on 8/16/2022.
The application has been amended as follows: 
In claim ***,
1.  (Currently Amended)  An adaptor for mounting a cargo carrier to a vehicle surface, comprising:
	a mounting element configured to attach to the cargo carrier, a foot configured to engage with the vehicle surface, a leg extending between the mounting element and the foot, a pivotable ankle connection between the foot and the leg, and a locking means;
wherein the leg comprises an upper leg and lower leg pivotably connected to one another;
the upper and lower legs being able to selectively pivot about at least one axis relative to one another;
wherein a vertical length of the leg is adjustable, such that a height of the mounting element above the foot is adjustable;
the pivotable ankle connection enables the foot to selectively pivot relative to the leg about at least one of a lateral and longitudinal axis; and
the locking means enables the foot to be selectively locked at a particular angle, about the axis, relative to the leg.

2.  Cancelled.
	
3.  Cancelled. 

4.  (Currently Amended)  The adaptor of claim [[3]] 1, wherein: 
	a length of the upper leg, from the pivotable connection to the mounting element, is an effective upper leg length;
	a length of the lower leg, from the pivotable connection to the foot, is an effective lower leg length; and
	the leg length being a combination of the effective upper leg length and the effective lower leg length;
	further wherein the pivotable connection between the upper leg and the lower leg is a sliding pivotable connection; and
	the sliding pivotable connection enables at least one of the effective upper leg length and the effective lower leg length to be adjusted, thereby adjusting the vertical length of the leg.

5.  (Previously Presented)  The adaptor of claim 4, wherein the sliding pivotable connection comprises a slot extending along a portion of either the lower leg or the upper leg, and a fastener extending from the other of the lower leg or the upper leg and into engagement with the slot; and
	disengagement of the fastener enables it to slidingly move along the slot, thereby adjusting the effective length of the leg that comprises the slot.

6.  Cancelled.

7.  (Previously Presented)  The adaptor of claim 5, wherein disengagement of the fastener further enables the upper leg and lower leg to selectively pivot about the at least one axis relative to one another.

8.  (Previously Presented)  The adaptor of claim 1, wherein: 
the mounting element comprises a rail configured to receive and be affixed to the cargo carrier; 
the adaptor further comprises a plurality of feet arranged along a length of the rail, with a leg extending between each of the plurality of feet and the rail; and
	each of the plurality of feet are able to selectively pivot relative to their respective leg, about at least one axis, independent of one another; and
a vertical length of each leg is able to be adjusted independent of the other legs.

9.  (Previously Presented)  The adaptor of claim 1, wherein the pivotable ankle connection comprises a slot in an upper surface of the foot; and
	the locking means comprises a foot connector extending from a lower end of the leg, through the slot, and into engagement with a receiver, the foot connector being able to slide along the slot;
	further wherein sliding the foot connector along the slot enables the foot to pivot about the at least one axis relative to the leg; and
	tightening engagement between the receiver and the foot connector locks the foot at a particular pivot angle.

10.  (New)  An adaptor for mounting a cargo carrier to a vehicle surface, comprising:
	a mounting element configured to attach to the cargo carrier, a foot configured to engage with the vehicle surface, a leg extending between the mounting element and the foot, a pivotable ankle connection between the foot and the leg, and a locking means;
wherein a vertical length of the leg is adjustable, such that a height of the mounting element above the foot is adjustable;
the leg comprises an upper leg and a lower leg pivotably connected to one another with a pivotable connection, such that the upper and lower legs are able to selectively pivot relative to one another about a first axis; 
the upper leg extends between the mounting element and the pivotable connection, and the lower leg extends between the pivotable connection and the foot;
the pivotable ankle connection enables the foot to selectively pivot relative to the leg about a second axis, the second axis being at least one of a lateral and longitudinal axis and substantially orthogonal to the first axis; and
the locking means enables the foot to be selectively locked at a particular angle, about the axis, relative to the leg.

11.  (New)  The adaptor of claim 10, wherein: 
	a length of the upper leg, from the pivotable connection to the mounting element, is an effective upper leg length;
	a length of the lower leg, from the pivotable connection to the foot, is an effective lower leg length; and
	the leg length being a combination of the effective upper leg length and the effective lower leg length;
	further wherein the pivotable connection between the upper leg and the lower leg is a sliding pivotable connection; and
	the sliding pivotable connection enables at least one of the effective upper leg length and the effective lower leg length to be adjusted, thereby adjusting the vertical length of the leg.

12.  (New)  The adaptor of claim 11, wherein the sliding pivotable connection comprises a slot extending along a portion of either the lower leg or the upper leg, and a fastener extending from the other of the lower leg or the upper leg and into engagement with the slot; and
	disengagement of the fastener enables it to slidingly move along the slot, thereby adjusting the effective length of the leg that comprises the slot.

13.  (New)  The adaptor of claim 12, wherein disengagement of the fastener further enables the upper leg and lower leg to selectively pivot about the at least one axis relative to one another.

14.  (New)  The adaptor of claim 10, wherein: 
the mounting element comprises a rail configured to receive and be affixed to the cargo carrier; 
the adaptor further comprises a plurality of feet arranged along a length of the rail, with a leg extending between each of the plurality of feet and the rail; and
	each of the plurality of feet are able to selectively pivot relative to their respective leg, about at least one axis, independent of one another; and
a vertical length of each leg is able to be adjusted independent of the other legs.

15.  (New)  The adaptor of claim 10, wherein the pivotable ankle connection comprises a slot in an upper surface of the foot; and
	the locking means comprises a foot connector extending from a lower end of the leg, through the slot, and into engagement with a receiver, the foot connector being able to slide along the slot;
	further wherein sliding the foot connector along the slot enables the foot to pivot about the at least one axis relative to the leg; and
	tightening engagement between the receiver and the foot connector locks the foot at a particular pivot angle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Brian D Nash/
Primary Examiner, Art Unit 3734

8/17/2022